REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In addition to the structure claimed in Claim 1, the clutch member having a rotational comprising an axial groove, a rod having a groove, a restricting member that restricts the clutch movement in first position, but allows the driving rod to continue movement is not taught by the references cited.  Ohta et al. (US 7,028,570) teaches a gardening machine drive transmission of the art where the clutch has a groove (fig. 28) engaging a driving rod. Sugimoto et al. (US 2004/0007368) teaches grooves within two separate clutch members for turning the machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671